Opinion by
Walker, J.
It appeared from the record made at the hearing that there were two items of yuk chuk on the invoice and that they were both invoiced and entered at .34)4 Hong Kong dollars per pound, plus packing. Subsequently an amended entry was filed and it appeared that the importer intended to enter both items of yuk chuk at .62 Hong Kong dollars per pound, plus packing, but through oversight the amended entry was made to apply to only one. The collector called for reappraisement and on the record thus made the court held the value of the item of yuk chuk in question not covered by the amended entry to be .62 Hong Kong dollars per pound, plus packing. From the record the court was satisfied that in entering the merchandise at a less value than that found on final appraisement there was no intention on the part of the importer to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.